Filed 3/11/15 P. v. Salem CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141920
v.
AMENATEN SHILO SALEM,                                                (San Mateo County
                                                                     Super. Ct. No. SC076840)
         Defendant and Appellant.

         Defendant Amenaten Shilo Salem appeals following a judgment entered pursuant
to a no contest plea to three counts of robbery (Pen. Code, § 212.5) and an admission that
each constituted a “strike” offense (id., §§ 667.5, 1192.7). After three additional counts
for assault with a firearm were dismissed, the trial court sentenced him to a total of three
years (one-third the midterm, consecutively), to be served consecutively to a prison term
already being served.1 His appellate counsel has raised no issues and asks this court for
an independent review of the record to determine whether there are any issues that would,
if resolved favorably to defendant, result in reversal or modification of the judgment.
(People v. Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436.)
Defendant was notified of his right to file a supplemental brief, but has not done so.
Upon independent review of the record, we conclude no arguable issues are presented for
review, and affirm the judgment.




         1
             Defendant is serving an extended prison term from Santa Clara County.
                                                             1
                                        DISCUSSION
       Penal Code section 1237.5 generally precludes an appeal from a judgment of
conviction after a plea of no contest or guilty unless the defendant has applied for, and
the trial court has granted, a certificate of probable cause. There are two exceptions:
(1) a challenge to a search and seizure ruling, as to which an appeal is proper under Penal
Code section 1538.5, subdivision (m); and (2) postplea sentencing issues. (People v.
Shelton (2006) 37 Cal. 4th 759, 766; see also People v. Buttram (2003) 30 Cal. 4th 773,
780.) There is no certificate of probable cause. Accordingly, defendant cannot challenge
the validity of his plea or any other matter that preceded its entry, except as permitted
under the exceptions. (People v. Cole (2001) 88 Cal. App. 4th 850, 868.)
       Defendant made no motion to suppress. Therefore our review is of the postplea
record. It shows defendant completed and signed a felony change of plea form setting
forth the material terms of the agreed-to disposition. The court fully advised defendant in
taking his no contest plea, sentenced defendant in accordance with the stipulated
disposition, and imposed all required fines and fees.
                                           DISPOSITION
       After a review of the relevant record, we find no arguable issues and affirm the
judgment.




                                              2
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




                            3